DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 12/17/2019 remains acknowledged.
Applicant’s election without traverse of:
(i-a) pearl as solid material;
(i-b) cellulose gum [aka carboxymethyl cellulose] as first thickener;
(i-c) carboxyvinylpolymer as second thickener;
(i-d) a combination of polyvinyl alcohol and polyvinyl pyrrolidone as film former;
(i-e) dimethicone as a silicone species, 
in the reply filed on 12/17/2019 remains acknowledged.
Claims 7-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2019.
Claim 2, 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2019.

Response to Arguments
Applicants' arguments, filed 2/2/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 6, filed 2/2/2021, with respect to the objection have been fully considered and are persuasive, in view of the claim amendment deleting the duplicate occurrence.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see p. 6, filed 2/2/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in view of the amendment deleting “to the conditional phase”.  The rejection of claims 1, 4-6, 10 has been withdrawn. 
Claims 4-5 have been canceled.  Accordingly, all rejections of these claims have been withdrawn.
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 
Double Patenting
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dörr et al. (US 2018/0303744 A1; 2018; filed 2015 Oct 30), in view of Kawai et al. (US 6,503,232 B1; 2003); and Tong Yang, (“Cosmetic Pharmacology”; China Medical Science and Technology Press; 2007: 321-322, English translation; IDS 2/2/2021 reference 2).
Claims 4-5 have been canceled.
Dörr teaches a cosmetic composition comprising at least one water-dispersible polyurethane polymer (abstract); beside the polyurethanes used in accordance with the present invention, the composition according to the invention can comprise further suitable film formers [0061] (construed that polyurethane functions as a film former).
The composition according to the invention may comprise a special-effect constituent, which may especially have a colouring effect or else provide other effects such as sparkle and/or metallic effects; preferably the composition according to the invention comprises at least one dye which is preferably selected from the group including Applicant elected mother of pearl as a special-effect constituent [0141].  Pigments are selected from a group that includes Applicant elected mother of pearl and pearlescent pigments [0146].  Ranges of special-effect constituents include 0-50% by weight (encompassing the range of pearl in claim 1), particularly 0.1-30% by weight (overlapping the range of pearl in claim 1), very particularly advantageously 0.5-15% by prima facie obvious the claimed pearl range. 
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nonparticulate sensory additives include Applicant elected dimethicones [0150]. The sensory additives are preferably present from 0.1-7% encompassing the claim 1 silicone range, rendering the claimed range prima facie obvious [0148].
The cosmetic compositions according to the invention can also contain thickeners. Advantageous thickeners include: [0207] crosslinked or uncrosslinked acrylic acid, and copolymers of acrylic acid which are derived from other acrylic or vinyl monomers, such as C10-30 alkyl acrylates and vinyl acetate [0208] (construed as reading on Applicant elected carboxyvinyl polymer, i.e. a polyacrylate).  Amounts of thickeners range from 0-1% [0217], and in the example of [0302], 0.40%, reading on and rendering obvious the second thickener range of claim 1.  Thickening polymers of natural origin, including based on cellulose (construed as reading on Applicant elected cellulose gum; https://www.persistencemarketresearch.com/market-research/cellulosic-thickeners-market.asp, accessed 4/26/2021, documents that “cellulose thickeners” are also named “cellulose gum”).  Applicant elected Cellulose gum is utilized in the oil-in-water foundation example [0296], at 0.5%, reading on the range of first thickener in claim 1.  
A peel-off mask is taught [0302]:

    PNG
    media_image1.png
    525
    668
    media_image1.png
    Greyscale
 
This composition contains polyurethane (i.e., film former), acrylates/C10-30 alkyl acrylate crosspolymer and hydroxyethylcellulose (a first and second thickener, per choices listed in [0207] & [0208], each at 0.40%, within the first and second thickener ranges of claim 1).
While each of Applicant elected pearl and peel-off mask (containing a film former, first and second thickeners) are taught; they are taught in different locations in this document.  However, it would have been obvious to add pearl to the peel-off mask composition, giving a cosmetic composition for peel-off-type packs with some of the required components of the instant claims.  The motivation would have been to select components for the purposes taught, and which are among preferable components.
It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Thus selecting a combination of Applicant elected pearl and peel-off mask, containing a film former, first and second thickeners (including Applicant elected carboxyvinyl polymer, i.e. a polyacrylate, and Applicant elected cellulose gum); and alternatively selecting an embodiment of Applicant elected pearl and peel-off mask, containing a film former, first and second thickeners, also containing Applicant elected dimethicone, would have been obvious, in amounts required by instant claim 1.
The film forming agent used in the exemplary peel-off pack is polyurethane, implied to be a film former by the language used at [0061].  Polyvinylpyrrolidone is taught [0070], particularly preferred [0074], and very particularly preferred [0075] under polymers that may be used as film formers [0062]-[0063]. However, this reference does not teach polyvinyl alcohol (now required as one of two film former components of amended claim 1), and does not teach Applicant elected film former combination of polyvinyl alcohol and polyvinyl pyrrolidone, required by claim 1.
Additionally, with respect to the amendment to claim 1, the claim limits the film formers to consisting of polyvinyl alcohol and polyvinyl pyrrolidone.  The polyurethane component, construed as a film former in Dörr, has now been excluded from the scope of the instant claims.  Thus, the Dörr inventive embodiments containing polyurethane no longer read on the claims.
Kawai teaches a peel-off pack is a film-forming cosmetic material which is applied to skin, left for a certain period of time to form a film, and then peeled off the skin (1:9-11).  Examples of film-forming agents that can be contained in the film-forming prima facie obvious.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate pearl as colorant/pigment in the peel-off type mask of Dörr, and to substitute the combination of PVP and PVA as film forming agents in place of the polyurethane film former (or PU + other film formers, such as PVP) of Dörr, each in amounts of claim 1 obvious based on Dörr, giving the elected cosmetic composition for peel-off type pack of the amended claims.  The motivation would have been the substitution of art recognized film forming agents in place of the film forming agent(s) of Dörr.

It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Thus selecting a combination of Applicant elected pearl and peel-off mask, containing a a combination of PVA and PVP as film formers, first and second thickeners (including  Applicant elected carboxyvinyl polymer, i.e. a polyacrylate, and Applicant elected cellulose gum (carboxymethyl cellulose, a cellulose thickener); and selecting an embodiment of Applicant elected pearl and peel-off mask, containing a film former, first and second thickeners, also containing Applicant elected dimethicone, each in obvious amounts of claim 1, would have been obvious, giving recited cosmetic compositions for peel-off packs of the instant claims.
With respect to the substitution of PVA and PVP as polymers, Kawai claims both of these as alternative film-forming materials, and mixtures thereof, which include these two polymers in combination (claim 13).  In terms of the use of these polymers in place of polyurethane (or polyurethane + PVP), because both combinations are used for the same purpose (film-forming polymers for peel-off type masks), the substitution is prima facie obvious (See MPEP 2144.06 (II): Substituting Equivalents Known for the Same In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).). 
Further supporting the substitution of PVA + PVP for polyurethane are the teachings of Tong Yang.  In section II, on Peel-off masks, Tong Yang teaches film forming agent typically used in peel-off masks include PVA, PVP, etc (II)(1)(1).
The prescription 4 Acnes removing mask (peel-off) includes PVA at 16.0% and PVP at 4.0%, a thickener (Sepigel 305) and TCM includes pearl powder (2nd-3rd pages, bridging table).  
Tong Yang further documents the suitability of the combination of PVA + PVP, in amounts within the claim 1 ranges are used as film formers for peel-off masks.  Similar materials as taught by Dorr (thickener & pearl) are used.  The teachings of Tong Yang further support the suitability of PVA + PVP as film formers in peel-off masks, which are clearly preferred materials for this purpose, in amounts required by claim 1.  Thus, this teaching also supports the obvious substitution of PVP + PVP in place of the Dorr film forming materials, and supports the obviousness of including pearl powder in the obvious peel-off mask.

Applicant argues:
The examiner's rejection is traversed for the following reasons and in view of the amendments. 
When determining whether a claim is obvious, an examiner must make "a searching comparison of the claimed invention - including all its limitations - with the teaching of the prior art." In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) (emphasis added). Thus, "obviousness requires a suggestion of all limitations in a claim." CFMT Inc. v Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974)). Moreover, as the Supreme Court recently stated, "there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (emphasis added)). 
First, all the limitations of claim 1 as amended is not taught or suggested by the combined prior art references. 
Claim 1 as amended reads (emphasis added): 
1. A cosmetic composition for a peel-off-type pack, the composition comprising: 
pearl or powder particles; 
a first thickener comprising a cellulose gum; 
a second thickener comprising carboxyvinyl polymers; 
a film former consisting of polyvinyl alcohol and polyvinyl pyrrolidone; 
silicone selected from the group consisting of decamethylcyclopentasiloxane, dimethicone, methyl polysiloxane, pentasiloxane, hexasiloxane, phenyl dimethicone, and a combination thereof,
 wherein the cosmetic composition includes: 
0.01 to 0.5 parts by weight of the pearl or powder particles; 
0.1 to 0.5 parts by weight of the first thickener; 
0.1 to 0.5 parts by weight of the second thickener; 
5 to 20 parts by weight of the polyvinyl alcohol; 
1 to 10 parts by weight of the polyvinyl pyrrolidone; and 
1 to 5 parts by weight of the silicone. 
Claim 1 as amended recites "the film former consisting of the polyvinyl alcohol and the polyvinyl pyrrolidone." 
Thus, claim 1 as amended excludes polyurethane as a film former. 
The examiner admitted that the polyurethane of Dorr et al. functions as a film former in the Office action as follows: 
"Dörr teaches a cosmetic composition comprising at least one water- dispersible polyurethane polymer (abstract); beside the polyurethanes used in accordance with the present invention, the composition according to the invention can comprise further suitable film formers [0061] (construed that polyurethane functions as a film former)." (emphasis added) 
Dörr et al. is directed to a cosmetic composition comprising polyurethane as an essential element. 
The examiner's attention is invited to consider MPEP §2143.01, III, which specifically states that: 
"V. THE PROPOSED MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE 

Here, the intended purpose of Dörr et al. is as follows: 
Technical Problem Solved 
[0003] ... 
The object underlying the present invention was in particular to provide a cosmetic composition, comprising a polyurethane polymer that provides strong hold on keratinous fibers, in particular, on human hair, especially on Chinese hair, even under high humidity conditions, without the occurrence of substantial flake formation during combing, thereby improving in particular the curl retention under high humidity. The present inventors surprisingly found that these objects can be solved by providing a cosmetic composition comprising a specific, water dispersible polyurethane. The inventive cosmetic composition provides high holding power and durability on keratinous fibers, in particular, on Chinese hairs in particular under high humidity conditions. In addition flake formation during combing is reduced. 
Considering the intended purpose of Dörr et al., the exclusion of polyurethane from the composition of Dörr et al. to arrive at the claimed invention would render Dörr et al. unsatisfactory for its intended purpose. 
Therefore, claim 1 as amended is not obvious over the prior art. 
Withdrawal of the rejection is respectfully requested.

This is not persuasive.
The Examiner agrees that the construction of the claim amendment excludes polyurethane as a film former, from the claims.  While polyurethane is not unambiguously taught by Dorr as a film former, the Examiner has construed [0061] to imply this purpose.  Thus, the presence of polyurethane, if used as film former (it is noted that if the skilled artisan construed polyurethane as, say, a thickener, then it is not excluded from the claims), would exclude the product (or obvious modifications, also containing polyurethane as film former) from the instant claims (this raises an interesting situation of a product stating ingredients, which contains, inter alia, PVA, PVP and polyurethane, but without stating that polyurethane is present as a film former; would 
However, the rejection is based on the obvious substitution of PVA + PVP, taught by Kawai as a combination film-former, useful in peel-off packs, for application to skin, in place of polyurethane (or in place of the combination of polyurethane + PVP) taught by Dörr.  After the obvious substitution, the remaining peel-off product for application to skin would not have polyurethane in it.  Thus, the obvious product (after the discussed modifications; i.e., substitution of PVA + PVP for Dorr film-formers, and addition of the pearl component, inclusion of cellulose thickener (a cellulose gum), carboxyvinyl polymer and dimethicone, each component present in recited amounts of claim 1) would fall within the scope of the claims.
The Examiner acknowledges the statements of Dörr at [0003], which discusses hair styling trends, including strong holding power, durable styling/fixative effect, and how prior art polyurethane polymer containing formulations suffered from disadvantages, such as holding power on human hair, specifically Chinese hair, under high humidity, was low, and curl retentions was low.  While there is a strong preference of polyurethane for high holding power and durability on Chinese hair, especially under high humidity, Dörr is not limited to this embodiment.  See for instance, [0001], which states a broader applicability of Dorr’s teachings:

    PNG
    media_image2.png
    318
    670
    media_image2.png
    Greyscale

The present invention is not limited to Chinese hair under high humidity, but includes, inter alia, application to human skin.  The preference argued is specific relative to adherence to Chinese human hair, but Dörr’s teachings include skin application embodiments.  While modifying polyurethane with alternate polymers might be construed in the manner argued for Chinese human hair, it clearly is not relevant to the alternate embodiment of products for application to skin (where an alternate set of polymers also have suitable adherence to the skin).  The teachings relied on include Example of [0302], a Peel-Off Mask, clearly intended for skin, such as the face.
The teachings of Kawai are also drawn to peel-off packs, intended for application to the skin.  Suitable adhesion to the skin is actually taught; see Table 1.  Thus, there is no basis for the argument that substitution of PVA + PVP in place of polyurethane (or polyurethane + PVP) in any way renders the substitution of Dörr embodiments as unsuitable for the purpose of peel-off packs applied to the skin, because of reduced adherence to the skin; nor is there any reasonable prediction that adherence (to skin) would not occur when the polymer substitution occurs.  
The teachings of Tong Yang further rebut the argument; use of PVA + PVP as film formers gives peel-off masks with suitable skin adherence, based on the description st paragraph).  The Tong Yang peel-off masks contain no polyurethane, but does contain both PVA and PVP, and it functions well for the peel-off mask applied to the face, resultant in a clean and smooth face, after removal of the pieces of the mask.
See MPEP 2123 (II):
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (emphasis added).

In the instant case, there is no evidence in the applied art that PVA + PVP is even inferior to polyurethane (or polyurethane + PVP) (a situation which would not have rendered the claims patentable, based on In re Gurley).  It appears that this combination is also quite suitable for the purpose of skin adherence (see description of Yang).  Thus, the argument does not render the claims patentable over the applied prior art, based on mere allegation, without evidence that the substitution somehow renders the 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611